Citation Nr: 0015433	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
rheumatic fever with heart involvement and value replacement, 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
August 1960.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO). 


REMAND

The veteran's disability has been evaluated under the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7000.  
During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  When a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Accordingly, the 
Board must consider whether the veteran is entitled to a 
disability rating in excess of 30 percent under both the old 
and new criteria.

Under the "old" criteria, valvular heart disease was rated 
at 10 percent with identifiable valvular lesion, slight, if 
any dyspnea, the heart not enlarged; following established 
active rheumatic heart disease.  A 30 percent evaluation 
required from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for three years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart.  A 60 percent evaluation was warranted when the heart 
was definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor precluded.  A 100 
percent rating was warranted for an active rheumatic disease, 
and with ascertainable cardiac manifestations, for a period 
of 6 months.  Further, a 100 percent rating was also 
warranted for inactive rheumatic heart disease substantiated 
by clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion, rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997).

Under the "new" criteria, valvular heart disease is rated 
at 30 percent when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray.  A 
rating of 60 percent requires more than one episode of acute 
congestive heart failure in the past year, a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure, a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1999).

When the criteria for evaluation of disabilities of the 
cardiovascular system were revised effective January 12, 
1998, supplementary information was published in the Federal 
Register that included the following:

We have ... revised the criteria to 
incorporate objective measurements of the 
level of physical activity, expressed in 
METs (metabolic equivalents), at which 
cardiac symptoms develop. ... [M]ultiples 
of resting oxygen consumption (or METs) 
are used to calculate the energy cost of 
physical activity. ... We have revised 
the criteria to assign a 30-percent 
evaluation if a workload of greater than 
5 METs but not greater than 7 METs 
produces symptoms.  Activities that fall 
into this range include slow stair 
climbing, gardening, shoveling light 
earth, skating, bicycling at a speed of 
nine to ten miles per hour, carpentry, 
and swimming. ... METs are measured by 
means of a treadmill exercise test, which 
is the most widely used test for 
diagnosing coronary artery disease and 
for assessing the ability of the coronary 
circulation to deliver oxygen according 
to the metabolic needs of the myocardium.  
Administering a treadmill exercise test 
may not be feasible in some instances, 
however, because of a medical 
contraindication, such as unstable angina 
with pain at rest, advanced 
atrioventricular block, or uncontrolled 
hypertension.  We have, therefore, 
provided objective alternative evaluation 
criteria, such as cardiac hypertrophy or 
dilatation, decreased left ventricular 
ejection fraction, and congestive heart 
failure, for use in those cases.  We have 
also indicated that when a treadmill test 
cannot be done for medical reasons, the 
examiner's estimation of the level of 
activity, expressed in METs and supported 
by examples of specific activities, such 
as slow stair climbing or shoveling snow 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope, is acceptable.

62 Fed. Reg. 65207, 65210-65211 (1997) (citations omitted); 
see also 38 C.F.R. § 4.104 (1999).

In this case, the RO requested the VA examiner to provide a 
METs test or provide a medical reason why this test could not 
be performed.  The examiner did not do either.  The Board can 
not identify in the March 1998 examination report any finding 
or opinion indicating that METs testing was contraindicated.  
In light of the mandates of the rating criteria, the Board 
reluctantly concludes that the current examination is 
inadequate for rating purposes and therefore the Board has no 
choice but the return the claim to obtain the necessary 
medical findings.  38 C.F.R. § 4.2 (1999).  

In light of the nonadversarial nature of the VA claims 
adjudication process, the Board would further suggest that 
the veteran consult his representative concerning the status 
of his current award in light of the examination findings in 
1998.   

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization with the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured. 

2.  The veteran should be scheduled for a 
VA heart evaluation.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
review the claims file, examine the 
veteran and provide findings that take 
into account the former and revised 
provision of the rating schedule:

(a) If medically feasible, the 
veteran should be afforded an 
exercise stress test.  The level of 
METs that results in dyspnea, 
fatigue, angina, dizziness, or 
syncope should be reported.  If the 
level of METs that results in 
dyspnea, fatigue, angina, dizziness, 
or syncope cannot be reported for 
medical reasons, then the examiner 
must so state and must give an 
estimation of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow 
stair climbing, or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope.

(b) The examiner should state 
whether or not the veteran's heart 
condition precludes more than 
sedentary employment.

(c) The examiner should state 
whether or not there is angina on 
moderate exertion.

(d) The examiner should state 
whether or not there is chronic 
congestive heart failure, or 
residual findings of congestive 
heart failure.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
symptomatology that are vital to his 
claim.  Moreover, under 38 C.F.R. § 3.655 
(1999), where a claimant fails without 
good cause to appear for a scheduled 
examination in conjunction with a claim 
for increase, the claim will be denied.  
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

3. Following completion of the foregoing, 
the RO should then review the claims file 
and ensure that all of the above 
mentioned development has been completed 
in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented. The RO should then 
readjudicate the claim. 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank 
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




